The plaintiff was properly awarded an attorney’s fee in the sum of $7,000 pursuant to a stipulation of settlement, incorporated into but not merged with the parties’ judgment of divorce, which provided that an attorney’s fee would be awarded in the event of a breach of the stipulation (see Mirkin v Mirkin, 43 AD3d 1115 [2007]; Shanon v Patterson, 38 AD3d 519 [2007]; Arato v Arato, 15 AD3d 511, 512 [2005]; Sieratzki v Sieratzki, 8 AD3d 552 [2004]; Matter of Tito v Tito, 276 AD2d 559 [2000]; Matter of Curiel v Curiel, 262 AD2d 639 [1999]; Swift v Swift, 260 AD2d 466 [1999]).
The plaintiff’s remaining contentions are without merit. Rivera, J.P., Santucci, Covello and Balkin, JJ., concur.